DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 07/25/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021, 10/06/2021, 06/01/2022 and 09/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the wavelength conversion member according to claim 1, on or above the light-emitting element; wherein the light-emitting element is located on or above a surface of the light-transmissive member on which the wavelength conversion material is located”, which is not consistent with the original disclosure.  Fig. 2 shows the wavelength conversion member 3 according to claim 1, on or above the light-emitting element 2; wherein the light-emitting element 2 is located below a surface of the light-transmissive member 4.  The inconsistency renders the claim indefinite.
Claim 11 recites the limitation “on or above” in the claim, which is ambiguous.  It is unclear the difference between “on” or “above”, because “on” can be interpreted as “above”.  To expedite the examination, “on” is interpreted as “above” to avoid the confusion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano (US 2003/0080341).
Regarding claim 1, Sakano teaches a wavelength conversion member (Fig. 6) comprising: a light-transmissive member (glass epoxy substrate 12; glass epoxy is transparent is evident from the paragraph [0008] of Ando et al., US 2017/0131806; Fig. 6, [0204]); and a wavelength conversion material (18/81/82; Fig. 6, [0205, 0101]) located on a surface (the top surface) of the light-transmissive member (12), the wavelength conversion material (18/81/82) comprising: a resin (18; Fig. 6, [0205]), a phosphor (81/82 of fluorescent particles, i.e. phosphor; Fig. 6, [0101]) with a median particle diameter of in a range of 15 to 50 µm ([0119]) which overlaps the claimed range of 10 µm or more and 30 µm or less, that establishes a prima facie of obviousness (MPEP 2144.05), and a filler (diffusing agent of silicon oxide; [0233]) with a median particle diameter of 5 µm or more and 40 µm or less (about 25 µm; [0268]).
Sakano does not teach wherein an amount of the phosphor in the wavelength conversion material is 165 parts by mass or more and 400 parts by mass or less relative to 100 parts by mass of the resin, wherein an amount of the filler in the wavelength conversion material is 5 parts by mass or more and 90 parts by mass or less relative to 100 parts by mass of the resin, wherein a mixture volume ratio of the phosphor and the filler to the resin is 0.5 or more and 1.0 or less.
Parameters such as the amount of the phosphor and the amount of the filler, which affects the mixture volume ratio of the phosphor and the filler to the resin, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired luminous intensity and chromaticity of light during device fabrication ([0268, 0107]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the amount of the phosphor, the amount of the filler, and the mixture volume ratio of the phosphor and the filler to the resin within the range as claimed in order to achieve the desired luminous intensity and chromaticity of light ([0268, 0056]).   
Regarding claim 2, Sakano teaches the wavelength conversion member according to claim 1, wherein the phosphor (81/82), the filler (diffusing agent of silicon oxide; [0233]) and the resin (18).
Sakano does not teach the mixture volume ratio of the phosphor and the filler to the resin is 0.6 or more and 0.9 or less.
Parameters such as the amount of the phosphor and the amount of the filler, which affects the mixture volume ratio of the phosphor and the filler to the resin, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired luminous intensity and chromaticity of light during device fabrication ([0268, 0107]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the amount of the phosphor, the amount of the filler, and the mixture volume ratio of the phosphor and the filler to the resin within the range as claimed in order to achieve the desired luminous intensity and chromaticity of light ([0268, 0056]).   
Regarding claim 4, Sakano teaches the wavelength conversion member according to claim 1, wherein the filler (diffusing agent of silicon oxide; [0233]) comprises at least one of silicon oxide, aluminum oxide, or titanium oxide (silicon oxide; [0233]).
Regarding claim 6, Sakano teaches the wavelength conversion member according to claim 1, wherein the phosphor (81/82) comprises at least one of: a rare-earth aluminate phosphor comprising Ce, Al, and at least one of Y, La, Lu, Gd, and Tb; a β-SiAION phosphor having a composition comprising Si, AI, O, N, and Eu; a halosilicate phosphor having a composition comprising Ca, Eu, Mg, Si, O, and at least one of F, Cl, or Br; a nitride phosphor having a composition comprising Ca, Eu, Si, AI, and N, or a fluoride phosphor having a composition including at least one of an alkali metal or ammonium, at least one of a group 13 element, a group 14 element, fluorine, or Mn (Y3Al5O12:Ce; [0122]).
Regarding claim 7, Sakano teaches the wavelength conversion member according to claim 1, wherein the phosphor (81/82) comprises at least one of the Formulas (1) to (5) below: (Y,Lu,Gd)3(Al,Ga)5O12:Ce (1), (Ca,Sr,Ba)8MgSi4O16(F,CI,Br)2:Eu (2), Si6-z,Alz,OzN8-z;Eu (0 < z ≤ 4.2) (3), (Sr,Ca)AlSiN3:Eu (4), and A2[M11-aMn4+aF6] (5), wherein in formula (5), A contains at least one of an alkali metal or ammonium; M1 contains at least one of a group 4 element, a group 13 element, or a group 14 element; and a is 0.01 < a < 0.2  (Y3Al5O12:Ce; [0122]).
Regarding claim 8, Sakano teaches a variation of a chromaticity at a point on an emission surface (the emission surface of the light transmission resin; [0238]) excited by light (light emitted by the LED; [0238]).
Sakano does not teach a standard deviation of a chromaticity at a point on an emission surface excited by light with a peak emission wavelength of 443 nm is 0.0065 or less.
Parameters such as the standard deviation of a chromaticity, which is related to the variation of the chromaticity, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the minimum variation in chromaticity during device fabrication ([0238]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the standard deviation of a chromaticity at a point on an emission surface excited by light emitted by the LED with a specific peak emission wavelength as claimed to be within the range as claimed in order to achieve the desired minimum variation in chromaticity ([0238]).   
Regarding claim 9, Sakano teaches the wavelength conversion member according to claim 1, wherein the light-transmissive member (12) comprises at least one of glass, a resin, or a phosphor (glass in glass epoxy; [0204]) .
Regarding claim 10, Sakano teaches the wavelength conversion member according to claim 1, wherein a total thickness of the wavelength conversion material (18/81/82) and the light-transmissive member (12; see Fig. 6).
Sakano does not teach a total thickness of the wavelength conversion material and the light-transmissive member is 130 µm or more and 300 µm or less.
Parameters such as the thicknesses of the wavelength conversion material and the light-transmissive member in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to contain enough fluorescent particles to achieve the desired luminous intensity and chromaticity of light and the support of the components during device fabrication ([0107, 0204]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thicknesses of the wavelength conversion material and the light-transmissive member such that a total thickness of the wavelength conversion material and the light-transmissive member is within the range as claimed in order to achieve the desired luminous intensity and chromaticity of light and the support of the components ([0107, 0204]).   
Regarding claim 11, Sakano teaches a light-emitting device comprising: a support member (12; Fig. 6, [0204]); a light-emitting element (5; Fig. 6, [0204]) on or above the support member (12); the wavelength conversion member (18/81/81) according to claim 1, on or above the light-emitting element (5); and a light-reflective member (gold wire 7; Fig. 6, [0225]) on a lateral side of the light-emitting element (5) and the wavelength conversion member (18/81/82), wherein the light-emitting element (5) is located on or above a surface of the light-transmissive member (the top surface of 12) on which the wavelength conversion material (18/81/82) is located (see Fig. 6).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano as applied to claim 1 above, and further in view of Harada et al. (US 2012/0051075).
Regarding claim 3, Sakano teaches the resin (18), the filler (diffusing agent).
Sakano does not teach wherein a refractive index of the resin is 1.4 or more and 1.6 or less, wherein a refractive index of the filler is 1.4 or more and 1.8 or less, and wherein an absolute value of a difference in refractive index between the resin and the filler is 0.35 or less.
In the same field of endeavor of semiconductor manufacturing, Harada et al. teaches wherein a refractive index of the resin is 1.4 or more and 1.6 or less (1.41 to 1.60; [0093]), wherein a refractive index of the filler is 1.4 or more and 1.8 or less (1.4; [0093]), and wherein an absolute value of a difference in refractive index between the resin and the filler is 0.35 or less (0.01 to 0.2; [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sakano and Harada et al. and to use the refractive index of resin and the filler as taught by Harada et al., because this combination of the refractive indexes has a higher total luminous flux than other combinations as taught by Harada et al. ([0093]). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano as applied to claim 1 above, and further in view of Taruki et al. (US 2018/0233637).
Regarding claim 5, Sakano teaches wherein the resin (18).
Sakano does not teach the resin comprises at least one of a phenyl silicone resin or a dimethyl silicone resin.
In the same field of endeavor of semiconductor manufacturing, Taruki et al. teaches the resin (40; Fig. 4, [0090]) comprises at least one of a phenyl silicone resin or a dimethyl silicone resin (phenyl silicone resin; [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sakano and Taruki et al. and to use the phenyl silicone resin as the resin of the wavelength conversion material as taught by Taruki et al., because Sakano teach using silicone resin ([0208]) as the resin of wavelength conversion material but is silent about the details of the silicone resin and Taruki et al. teach that phenyl silicone resin is one of the common materials for the silicon resin of the wavelength conversion material ([0090]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/28/2022